            Case 2:17-cv-02932-RFB-EJY Document 58 Filed 12/28/20 Page 1 of 3


 1   AARON D. FORD
      Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
      Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   DAVID ROBERT THOMSON,                                Case No. 2:17-cv-02932-RFB-EJY
11                           Petitioner,                       UNOPPOSED MOTION FOR AN
                                                          EXTENSION OF TIME TO FILE REPLY TO
12    vs.                                                  OPPOSITION TO MOTION TO DISMISS
                                                           THIRD AMENDED PETITION FOR WRIT
13   BRIAN WILLIAMS, et al.,                                      OF HABEAS CORPUS
                                                                      (ECF NO. 42)
14                           Respondents.                          (FIRST REQUEST)
15

16          Respondents, through legal counsel, Aaron D. Ford, Attorney General of The State of Nevada,

17   and Michael J. Bongard, Senior Deputy Attorney General, hereby move this court for a thirty (30) day

18   enlargement of time, up to and including January 27, 2021, in which to file the reply to the Opposition to

19   the Motion to Dismiss David Thomson’s Third Amended Petition for Writ of Habeas Corpus by a Person

20   in State Custody Pursuant to 28 U.S.C. §2254. The reply is currently due December 28, 2020.

21          Respondents base this motion on the declaration of Counsel.

22          This is Respondents’ first request for an extension of time in which to file the reply and made in

23   good faith and not for purposes of delay.

24          DATED this 22nd day of December 2020.

25                                                        AARON D. FORD
                                                          Attorney General
26

27                                                        By: /s/ Michael J. Bongard________________
                                                              Michael J. Bongard (Bar No. 007997)
28                                                            Senior Deputy Attorney General



                                                    Page 1 of 3
               Case 2:17-cv-02932-RFB-EJY Document 58 Filed 12/28/20 Page 2 of 3


 1                              DECLARATION OF MICHAEL J. BONGARD

 2             1.    I am a Deputy Attorney General employed by the Attorney General’s Office of the State

 3   of Nevada in the Post-Conviction Division, and I make this declaration on behalf of Respondents’ Motion

 4   for Enlargement of Time to file the reply to the Opposition to Motion to Dismiss filed by petitioner (First

 5   Request) in the above-captioned case. By this motion, I am requesting a thirty (30) day enlargement of

 6   time, up to and including, January 27, 2021, to file and serve the reply. The reply is currently due

 7   December 28, 2020.

 8             2.    Thomson filed his opposition to the motion to dismiss on December 21, 2020. ECF No.

 9   56. By rule the reply is due December 28, 2020. Counsel is currently working on the reply to the

10   opposition to the motion to dismiss and the oppositions to the motion for discovery and the motion for

11   evidentiary hearing in Moore v. Gittere, USDC Case No. 2:13-cv-655-JCM-DJA. Counsel has requested

12   an enlargement of time to file those pleadings and when granting the enlargement of time, the Court

13   started that no further extensions would be granted absent unforeseen circumstances. Counsel must also

14   file an answer brief and an answer to a state habeas petition by December 31, 2020. Those two pleadings

15   are drafted. Counsel need only review the final drafts and incorporate edits to the pleadings prior to

16   filing.

17             3.    On December 22, 2020, Counsel e-mailed opposing counsel, Paola M. Armeni, regarding

18   her position on Counsel’s motion. Ms. Armeni returned Counsel’s e-mail on December 22, 2020 stating

19   that she did not oppose this motion.

20             4.    For the reasons stated above, counsel respectfully asks this Court to grant the request for

21   an extension of time of an additional thirty (30) days to file the reply in this matter.

22             DATED this 22nd day of December 2020.

23    IT IS SO ORDERED:
                                                            By: /s/ Michael J. Bongard
24                                                             Michael J. Bongard (Bar No. 007997)
                                                               Senior Deputy Attorney General
25
   __________________________
26 RICHARD F. BOULWARE, II

27 United States District Judge
     DATED this 28th day of December, 2020.
28



                                                      Page 2 of 3
           Case 2:17-cv-02932-RFB-EJY Document 58 Filed 12/28/20 Page 3 of 3


 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that I electronically filed the foregoing Unopposed Motion For An Extension Of

 3   Time To File Reply To Opposition To Motion To Dismiss Third Amended Petition For Writ Of Habeas

 4   Corpus (ECF No. 42) (First Request) with the Clerk of the Court by using the CM/ECF system on the

 5   23nd day of December 2020.

 6         The following participants are registered EM/ECF users and will be served by the CM/ECF

 7   system.

 8         Paola M. Armeni, Esq.
           Clark Hill LLP
 9         3800 Howard Hughes Parkway, Suite 500
           Las Vegas, NV 89169
10
11                                               /s/ C. Martinez
                                               An Employee of the Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 Page 3 of 3
